DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. U.S. Patent Application Publication No. 20100009470 A1 dated 01/14/2010.

Regarding claim 1, Davis et al. discloses a method of self-aligned multi-patterning on a semiconductor workpiece using an integrated sequence of processing steps executed on a common manufacturing platform (400) hosting a plurality of processing modules including one or more film-forming modules (410), one or more etching modules (405, 415, 420), and one or more transfer modules (401), the integrated sequence of processing steps including: receiving a workpiece (455) into the common manufacturing platform, the workpiece having a mandrel pattern (312) formed thereon comprising a plurality of first features separated by a first pitch distance (figure 3B); using the one or more film-forming modules and the one or more etching modules, forming a sidewall spacer pattern (330) based, at least in part, on the mandrel pattern 
Davis et al. discloses using a closed loop process control in order to prevent native oxide formation and improve process control (paragraph [0023]) but lacks disclosing wherein the integrated sequence of processing steps is executed in a controlled environment within the common manufacturing platform and without leaving the controlled environment, and wherein the one or more transfer modules are used to transfer the workpiece between the plurality of processing modules while maintaining the workpiece within the controlled environment.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the current application to disclose wherein the integrated sequence of processing steps is executed in a controlled environment within the common manufacturing platform and without leaving the controlled environment, and wherein the one or more transfer modules are used to transfer the workpiece between the plurality of processing modules while maintaining the workpiece within the controlled environment in the process disclosed by Davis since it would prevent undesired native oxide formation and improve process control.

Regarding claim 2, Davis et al. discloses within the controlled environment, obtaining measurement data related to the forming of the sidewall spacer pattern and, based on the measurement data, determining whether a thickness, width, or profile of the sidewall spacer pattern meets a target condition (paragraph [0049]).


Regarding claim 4, Davis et al. discloses wherein the one or more transfer modules further include a workpiece measurement region located within a dedicated area of at least one of the one or more transfer modules (425), and wherein the obtaining measurement data is performed during at least one of the transfers of the workpiece between the plurality of processing modules by passing the workpiece into the workpiece measurement region (paragraph [0027]).

Regarding claim 5, Davis et al. discloses wherein the common manufacturing platform includes one or more metrology modules (425), and wherein the obtaining measurement data is performed by transferring the workpiece into the metrology module between one or more of the processing steps of the integrated sequence of processing steps (paragraph [0027]).

Regarding claim 6, Davis et al. discloses using an intelligence system (470) hosted on the common manufacturing platform, controlling the integrated sequence of processing steps executed on the common manufacturing platform based on the obtained measurement data (paragraph [0032]).

Regarding claim 7, Davis et al. discloses wherein forming the sidewall spacer pattern includes a self-aligned double patterning process, a self-aligned triple patterning process, a self-aligned quadruple patterning process, or a self-aligned octuple patterning process (see Abstract and figures 3D-3E).

Regarding claim 8, Davis et al. discloses method of processing materials on a semiconductor workpiece (455), comprising an integrated sequence of processing steps including: receiving a workpiece into a common manufacturing platform (400), the workpiece having a mandrel pattern (312) formed thereon comprising a number of mandrel lines (figure 3B); conformally applying a first thin film (320) over the mandrel pattern using a first film-forming module (410) hosted on the common manufacturing platform (400); removing the first thin film from upper surfaces of the mandrel pattern and lower surfaces adjacent the mandrel pattern using a first etching module hosted on the common manufacturing platform to leave behind the first thin film on sidewalls of the mandrel pattern thereby forming first sidewall spacers; and removing the mandrel pattern from the workpiece using a second etching module hosted on the common manufacturing platform to leave behind the first sidewall spacers to thereby form a new feature pattern comprising a number of features that is double the number of mandrel lines, wherein the common manufacturing platform includes one or more transfer modules (401) for transferring the workpiece between the first film-forming module, the first etching module.  Davis et al. discloses using a closed loop process control in order to prevent native oxide formation and improve process control by performing the processes without breaking vacuum (paragraph [0023]) but lacks disclosing transferring the workpiece without breaking vacuum.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the current application to transfer the workpiece without breaking vacuum in the 

Regarding claim 9, Davis et al. as modified above discloses without breaking vacuum, obtaining measurement data related to one or more attributes of the workpiece and, based on the measurement data, determining whether the one or more attributes meets a target condition (paragraph [0049]).

Regarding claim 10, Davis et al. as modified above discloses wherein the one or more attributes includes attributes of the mandrel pattern of the workpiece as received into the common manufacturing platform, attributes of an underlying layer of the workpiece as received into the common manufacturing platform, attributes of the first thin film as conformally applied, attributes of the mandrel pattern after conformally applying the first thin film, attributes of the underlying layer after conformally applying the first thin film, attributes of the sidewall spacers on the sidewalls of the mandrel pattern after removing the first thin film, attributes of the mandrel pattern after removing the first thin film, attributes of the underlying layer after removing the first thin film, attributes of the sidewall spacers after removing the mandrel pattern, or attributes of the underlying layer after removing the mandrel pattern (paragraphs [0049-0062]).



.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raley et al. US. Patent Application Publication No. 20160225640 A1 in view of Davis et al. U.S. Patent Application Publication No. 20100009470 A1 dated 01/14/2010.

Regarding claim 18, Raley et al. discloses a method of processing materials on a semiconductor workpiece, comprising an integrated sequence of processing steps including: receiving a workpiece, the workpiece having a mandrel pattern (404) formed thereon comprising a number of mandrel lines; conformally applying a first thin film (402) over the mandrel pattern (404) using a first film-forming module hosted on the common manufacturing platform; without breaking vacuum, removing the first thin film from upper surfaces of the mandrel pattern and lower surfaces adjacent the mandrel pattern using a first etching module hosted on the common manufacturing platform to leave behind the first thin film on 
Davis et al. discloses performing deposition and etching processes into a common manufacturing platform, without breaking vacuum,  wherein the common manufacturing platform includes one or more transfer modules for transferring the workpiece between the first film-forming module, the second film-forming module, the first etching module, the second etching module (figure 4 and paragraphs [0049-0063]), and the third etching module without breaking vacuum in order to prevent native oxide formation (paragraph [0023]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10727057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims disclosed the subject matter of the Application claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al., Swaminathan et al. and Lee et al. disclose related methods and closed system deposition apparatus for making semiconductor devices having controlled environments. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL ROMAN
Primary Examiner
Art Unit 2817